DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's submission filed on 11/18/2020 has been entered.  Claims 1, 2, 8, and 21-26 are pending, all of which have been considered on the merits.
 
Election/Restrictions
Applicants previously elected Group I, directed to an implant material and methods of use thereof.  Claims 1, 2, 8 and 21-26 read on the elected invention and have been considered on the merits.  

Priority
	Acknowledgement is made of Applicants’ claim for benefit as a continuation under 35 USC 120 of US application 15/654830 (filed 7/20/2017, now USP 10660986), which is a continuation-in-part of US application 15/252737 (filed 8/31/2016, now abandoned), which is a continuation of US application 14/598,681 (filed 1/16/2015, now abandoned), which is a continuation of US application 12/959777 (filed 12/3/2010, now abandoned), which is a continuation-in-part of US application 12/636,751 (filed 12/13/2009, now abandoned), which claims benefit under 35 USC 119(e) of provisional applications 61/240,283 (filed 9/7/2009) and 61/201612 (filed 12/13/2008).
However Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) to either US provisional application as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The first disclosure of the instantly claimed subject matter is found in US application 12/636751.  Thus, the effective filing date of the instant claims is considered to be 12/13/2009.

Status of Prior Rejections/Response to Arguments
RE: Objection to claim 8:
	The amendment to the claim has obviated the basis of the objection.  The objection is withdrawn.

RE: Rejection of claims 1, 2,21 and 22 under 35 USC 102(b) over Steiner et al:
	Applicants assert the amendment to delete water as the lysing agent differentiates the claimed product from the material of Steiner et al.  
	In response, it is reiterated the claim is written using product by process language, and thus only the final product is considered.  Products of identical constitution made by different methods will still anticipate the claim.  Though ‘water’ has been removed from the claim, the scope of “exposing ...to less than 1 M acetic acid” still encompasses exposure to a minute amount of acetic acid such that there would be no structural difference than the bone of Steiner et al which is exposed to distilled water.  The rejection is maintained.  

RE: Rejection of claims 1, 2, 8, 21 and 22 under 35 USC 102(b) over Behnam:
	Applicants assert the claim now requires the cancellous allograft bone graft [of the implant material] comprises the cells resistant to osmotic lysing.  Applicants assert the implant consisting of demineralized cortical and cancellous bone of Behnam does not contain such cells.
	In response, Behnam teaches mesenchymal stem cells can be added to the demineralized cortico-cancellous bone matrix.  In such embodiments, the material of Behnam comprises mesenchymal stem cells (which are cells resistant to osmotic lysing) with the cancellous bone matrix.  The material satisfies the requirement of the claim.  The rejection is maintained.

RE: Rejection of claims 1, 2, 8, 21 and 22 on grounds of Non-Statutory Double Patenting:
	Applicants have failed to address any of the rejections.  37 CFR 1.121(b) requires that a reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply may be considered non-responsive.  At this time the response will be considered, but future responses which fail to specifically address each and every rejection will be held non-responsive.  

Claim Interpretation
	Claim 1 is directed to an implant material. The preamble ‘breathes life into the claim’ in so much that the material must be implantable.  The implant material comprises:
	cortical allograft bone obtained from a donor,
cancellous allograft bone obtained from a donor, 
and the cancellous allograft bone must comprise cells resistant to osmotic lysing.
It is noted that bone from any subject will be allogeneic to other subjects of the same species.  
The claim does not limit the form of the bone, thus the claim encompasses whole (intact) bone, particulated bone, bone powder, demineralized bone, bone powder which has been formed into a slurry or liquid, etc.  
The cortical bone and cancellous bone may be provided as unitary mass (i.e. a single cortico-cancellous bone/bone section), or they may be provided separately and combined to form the implant material. 
	The claim describes the cancellous allograft bone by its process of production, specifically requiring that the cancellous bone exposed to less than 1 M acetic acid under conditions suitable to osmotically lyse a portion of the bone marrow cells and [thereby] enrich for cells resistant to osmotic lysing.  Product-by-process limitations are considered only in so far as the process affects the final structure of the product.  Products having identical structure/composition made by different processes will read on the claims.  Because the cancellous allograft can be provided separately or as part of a cortico-cancellous bone product, the product-by-process limitations are considered applicable to either a separated cancellous bone or a cortico-cancellous bone.  In the instant case, the exposure to weak acetic acid must result in lysing of at least some, but not all, bone marrow cells present in the (cortico-)cancellous bone.  Particularly, MSCs will not be osmotically lysed (that is, MSCs read on cells resistant to osmotic lysing).  According to ¶0028 of the instant PGPub, lysis with weak acetic acid (less than 1M) causes lysis of cells and release of intracellular growth factors, and for those released intracellular growth factors to bind to the (cortico-)cancellous bone.  The degree of lysis and the extent of growth factor re-binding to the bone will depend on the duration of the exposure and the strength of the acetic acid.  The claim covers everything from quickly rinsing with solution comprising a single molecule of acetic acid to soaking in 1 M acetic acid for prolonged periods of time, so long as some bone marrow cells are osmotically lysed as a result of the exposure. Thus, a (cortico-)cancellous bone produced by a method comprising exposing the (cortico-)cancellous bone to less than 1 M acetic must have a reduced number of cells compared to native (cortico-)cancellous bone and may, or may not (depending on exposure/strength of acetic acid) have released intracellular growth factors bound to the bone.  A (cortico-)cancellous bone which has been rinsed so as to remove at least some blood will meet the claim limitation.  A (cortico)cancellous bone which has been soaked in water for prolonged period of time to lyse some or substantially all non-MSCs, and from which lysed cells and released cellular elements are solubilized and removed from the bone matrix, will meet the limitation.  A (cortico)cancellous bone which has been soaked in 0.999 M acetic for prolonged period of time to lyse some or substantially all non-MSCs, resulting in release of growth factors from the lysed cells, and binding of said growth factors back to the bone matrix, will meet the limitation.  A (cortico-)cancellous bone which has been completely decellularized, and to which exogenous mesenchymal stem cells have been added back in will also meet this limitation (as the final product has no red blood cells, but will contain MSCs).  A (cortico-)cancellous bone which has reduced number of cells, but at least one MSC, and which has a single intracellular growth factors bound to the (cortico-)cancellous bone will meet this limitation.  A (cortico-)cancellous bone which has a reduced number of cells, but at least one MSC, and large quantity of intracellular growth factors bound to the (cortico-)cancellous bone will meet this limitation.  The intracellular growth factors may be from lysed cells or may be the same growth factors found in cells, but provided exogenously. 
With regards to the cells resistant to osmotic lysing: the cells resistant to osmotic lysing may be endogenous to the cancellous allograft portion, or they may be provided exogenously.  
	Claim 2 defines the cells resistant to osmotic lysing as MSCs.  Thus, the cells present within the implant must comprise at least some MSCs.
	Claim 8 is understood as defining the cortical allograft bone as demineralized cortical allograft bone.  For embodiments wherein the cancellous allograft bone is not, itself, demineralized, this means the cortical allograft 
	Claim 21 requires the implant to further comprise growth factors from the donor allograft bound to the cortical bone.  As the cortical bone, per se, is from the allograft donor, and contains native growth factors bound thereto, including aFGF, bFGF, TGF-beta, osteogenin (BMP-3), BMP and PDGF (See Hauschka et al, abstract & Pg 209), cortical bone will inherently meet the limitation.
	Claim 22 defines the growth factors as being obtained from the osmotically lysed bone marrow cells.  Again, this is a product-by-process limitation.  Growth factors aFGF, bFGF, TGF-beta, osteogenin (BMP-3), BMP and PDGF read on growth factors obtained from osmotically lysed bone marrow cells (See ¶0049 of PGPub).  As cortical bone contains these growth factors (See Hauschka et al, id), it will inherently meet the claim limitation. 

New claim 23 is directed to an implant material. The preamble ‘breathes life into the claim’ in so much that the material must be implantable.  The implant material comprises:
	demineralized cortical allograft bone,
cancellous allograft bone obtained from a donor, and
wherein the cancellous allograft bone comprises cells resistant to osmotic lysing
It is noted that bone from any subject will be allogeneic to other subjects of the same species.  
The cortical bone and cancellous bone may be provided as unitary mass (i.e. a single cortico-cancellous bone/bone section), or they may be provided separately and combined to form the implant material.  The cancellous bone may or may not be demineralized.  For embodiments wherein the cancellous allograft bone is not, itself, demineralized, this means the cortical allograft bone must be provided and processed separately from the cancellous allograft bone, and then combined with the processed cancellous allograft bone so as to form the implant.     
	The claim describes the cancellous allograft bone by its process of production, specifically requiring that the cancellous bone exposed to water or to less than 1 M acetic acid to osmotically lyse bone marrow cells to enrich for cells resistant to osmotic lysing.  Product-by-process limitations are considered only in so far as the process affects the final structure of the product.  Products having identical structure/composition made by different processes will read on the claims.  Because the cancellous allograft can be provided separately or as part of a cortico-cancellous bone product, the product-by-process limitations are considered applicable to either a separated 
When the cancellous bone is produced by a method comprising exposing the cancellous bone to water ...to osmotically lyse bone marrow cells to enrich for cells resistant to osmotic lysis: exposure to water must result in lysing of at least some bone marrow cells of the cancellous bone.  According to ¶0029 and ¶0060 of the instant PGPub, lysis with water (alone) will result in release of growth factors, but those growth factors will not attach to the bone matrix.  The lysed cells and any released growth factors will wash off.  The degree of lysis will depend on the duration of the exposure.  The claim covers everything from quickly rinsing with water to soaking for prolonged periods of time.  Thus, a cancellous bone produced by a method comprising exposing the cancellous bone to water will have a reduced number of cells compared to native cancellous bone, and will contain at least some cells that are resistant to osmotic lysis.  A cancellous bone which has been rinsed so as to remove blood will meet this limitation.  A cancellous bone which has been soaked in water for prolonged period of time to lyse substantially all non-MSCs, and from which lysed cells and released cellular elements are solubilized and removed from the bone matrix, will meet the limitation. A cancellous bone which has been completely decellularized (including as part of demineralization of a cortico-cancellous bone material), and to which exogenous mesenchymal stem cells have been added back in will also meet this limitation (as the final product has no red blood cells, but will contain MSCs).

When the cancellous bone is produced by a method comprising exposing the cancellous bone to less than 1 M acetic acid to osmotically lyse bone marrow cells to enrich for cells resistant to osmotic lysis: exposure to weak acetic acid must result in lysing of at least some, but not all, bone marrow cells present in the cancellous bone.  Particularly, MSCs will not be osmotically lysed (that is, MSCs read on cells resistant to osmotic lysing).  According to ¶0028 of the instant PGPub, lysis with weak acetic acid (less than 1M) causes lysis of cells and release of intracellular growth factors, and for those released intracellular growth factors to bind to the cancellous bone.  The degree of lysis and the extent of growth factor re-binding to the bone will depend on the duration of the exposure and the strength of the acetic acid.  The claim covers everything from quickly rinsing with solution comprising a single molecule of acetic acid to soaking in 1 M acetic acid for prolonged periods of time, so long as some bone marrow cells are osmotically lysed as a result of the exposure. Thus, a cancellous bone produced by a method comprising exposing the cancellous bone to less than 1 M acetic must have a reduced number of cells  may not (depending on exposure/strength of acetic acid) have released intracellular growth factors bound to the bone.  A cancellous bone which has been rinsed so as to remove at least some blood will meet the claim limitation.  A cancellous bone which has been soaked in water for prolonged period of time to lyse some or substantially all non-MSCs, and from which lysed cells and released cellular elements are solubilized and removed from the bone matrix, will meet the limitation.  A cancellous bone which has been soaked in 0.999 M acetic for prolonged period of time to lyse some or substantially all non-MSCs, resulting in release of growth factors from the lysed cells, and binding of said growth factors back to the bone matrix, will meet the limitation.  A cancellous bone which has been completely decellularized (including as part of demineralization of a cortico-cancellous bone material), and to which exogenous mesenchymal stem cells have been added back in will also meet this limitation (as the final product has no red blood cells, but will contain MSCs).  A cancellous bone which has reduced number of cells, but at least one MSC, and which has a single intracellular growth factors bound to the cancellous bone will meet this limitation.  The intracellular growth factors may be from lysed cells or may be the same growth factors found in cells, but provided exogenously. 
With regards to the cells resistant to osmotic lysing: the cells resistant to osmotic lysing may be endogenous to the cancellous allograft portion, or they may be provided exogenously.  
Claim 24 defines the cells resistant to osmotic lysing as MSCs.  Thus, the cells present within the implant must comprise at least some MSCs.
	Claim 25 requires the implant to further comprise growth factors from the donor allograft bound to the cortical bone.  As the cortical bone, per se, is from the allograft donor, and contains native growth factors bound thereto, including aFGF, bFGF, TGF-beta, osteogenin (BMP-3), BMP and PDGF (See Hauschka et al, abstract & Pg 209), cortical bone will inherently meet the limitation.
	Claim 26 defines the growth factors as being obtained from the osmotically lysed bone marrow cells.  Again, this is a product-by-process limitation.  Growth factors aFGF, bFGF, TGF-beta, osteogenin (BMP-3), BMP and PDGF read on growth factors obtained from osmotically lysed bone marrow cells (See ¶0049 of PGPub).  As cortical bone contains these growth factors (See Hauschka et al, id), it will inherently meet the claim limitation. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 21 and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Steiner et al (J Oral Maxillofac Surg, 1988), evidenced by Hauschka et al (Ciba Found Sympo, 1988).
	Steiner et al study the effect of various graft storage media on bone graft material.  Steiner et al take diaphyseal portion of chick tibiae and incubate in (1) MEM + BSA + HEPES, (2) normal saline, (3) distilled water, or (4) dextrose lactated Ringer’s solution.  The bone was incubated for 5 hours (See Steiner et al, Pg. 869).  Though Steiner et al concludes distilled water is an unsatisfactory storage media (See Pg. 871), the bone stored in distilled water nonetheless reads on the claimed material as follows:
	Regarding claims 1 and 2: The diaphyseal portion of chick tibia contains cortical bone and cancellous bone.  Chick bone will inherently contain bone marrow, which contain MSCs.  Per the instant specification, MSCs are resistant to osmotic lysis.  Thus exposure to the water will not result in lysis of the MSCs, meaning the final bone material will retain at least some MSCs , which read on cells resistant to osmotic lysing.  The resulting bone material thus comprises cortical bone and cancellous bone, and the cancellous bone will thus contain some, but less than all, native cells, including those resistant to osmotic lysing.  The bone can physically be implanted, thus it reads on an implant.  The chick reads on an allograft donor.  For the reasons discussed above under “Claim Interpretation” the product-by-process limitation “exposure to less than 1 M acetic acid” encompasses embodiments where the exposure to acetic acid is at such low concentrations and/or for such brief periods of time that no effect on growth factor binding back to the bone material is achieved.  Thus, the effect of exposure to less than 1 M acetic acid encompasses compositions that have identical composition to the bone of Steiner et al.  
	Regarding claims 21 and 22: Per the disclosure of Hauschka et al, bone contains aFGF, bFGF, TGF-beta, osteogenin (BMP-3), BMP and PDGF (See abstract, Pg. 209); thus the presence of these growth factors in native cortical bone will meet the claim limitations. 

Claims 1, 2, 8, and 21-26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Behnam et al (US 2007/0098756).
Behnam et al disclose an osteoinductive composition and implants containing said composition (See abstract and ¶0037).  The osteoinductive composition comprises osteoinductive factors extracted from demineralized bone matrix (DBM) (See ¶0038, 0066, 0073-0099).  The osteoinductive composition further comprises a carrier, to which the osteoinductive factors are added; the osteoinductive composition (with carrier) reads on an implant (See ¶0038, 0041).  
The osteoinductive factors specifically include growth factors TGF-ß, IGF-1, IGF-2, BMP-2, and BMP-7 (See ¶0070).  
The carrier may comprise, inter alia, allograft bone, mineralized bone, partially demineralized bone and/or DBM (See ¶0041, 0109, 0116).  Bone is defined as encompassing cancellous, cortical and corticocancellous bone (See ¶0049).  The osteoinductive factors are reported to adsorb onto the surface of mineralized, partially demineralized, and DBM particles (See ¶0116).
Behnam et al disclose additional additives may be further included in the implant (See ¶0043, 0173-0175).  The additional additives are adsorbed onto the implant (See ¶0175, 0184).  Said additional additives may be, inter alia, mesenchymal stem cells, BMPs, VEGF, EGF, PDGF, GDF, FGFs, and interleukins (See ¶0183). 

The disclosure of Behnam et al is reads on the instant claims as follows:
Regarding claims 1, 2, 23 and 24: The embodiments wherein the DBM is obtained from a combination of cortical and cancellous bone, and wherein MSCs are included in the implant is relied upon: 
Behnam et al teach an implant material comprising osteoinductive factors, a carrier of DBM from a combination of cortical and cancellous bone, and MSCs.  The DBM reads on demineralized cortical allograft bone and demineralized cancellous allograft bone.  The DBM is necessarily allogeneic to a subject of the same species other than that from whom it was derived.  The MSCs read on cells resistant to osmotic lysing.  For the reasons set forth above under “Claim Interpretation”, an implant material comprising demineralized cortical bone, demineralized cancellous bone, and MSCs meets the structural limitations of claims 1, 2 and 23, though made by a different process: it is a composition comprising a reduced number of cells compared to native bone, and yet it comprises MSCs.  

Regarding claims 21, 22, 25 and 26: The osteoinductive factors include TGF-ß, IGF-1, IGF-2, BMP-2, and BMP-7, each of which are the same as growth factors released from bone marrow cells.  For the reasons set forth above under “Claim Interpretation”, the source of the growth factors is a product-by-process limitation that does not structurally change the composition. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 1, 2, 8 and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent 10660986, evidenced by Hauschka et al (Ciba Found Symp, 1988). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.
Regarding instant claims 1 and 2: Patented claim 1 anticipates instant claims 1 and 2.
Regarding instant claims 21 and 22: Patented claims 3 and 4 anticipate instant claims 21 and 22.
Regarding instant claim 8: Patented claim 6 anticipates instant claim 8.
Regarding instant claims 23 and 24: Patented claim 6 anticipates instant claims 23 and 24.
Regarding instant claims 25 and 26:  Patented claim 6 anticipates instant claims 25 and 26.  It is noted that cortical bone, per se, contains native growth factors bound thereto, including aFGF, bFGF, TGF-beta, osteogenin (BMP-3), BMP and PDGF (See Hauschka et al, abstract & Pg 209), therefore cortical bone will inherently meet the limitation of claim 25.
	
Claims 1, 8, and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US Patent 10383974. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of the patent claims yields a product which anticipates the instant product claims.
Regarding instant claims 1, 8, and 21-26: Patent claim 1 recites a method of making an osteoinductive implant, comprising harvesting a bone material from a donor, exposing the bone marrow (of the harvested bone) to a lysing agent, said lysing agent being acetic acid and at a strength sufficient to result in release of bone morphogenic proteins from the bone marrow of the harvested bone; allowing the bone morphogenic proteins released from the bone marrow to bind to the bone material, and then demineralizing the bone material.  The bone material may be cancellous and cortical bone.  When the bone material is a combination of cancellous and cortical bone, then demineralization of the material will result in demineralization of both the cortical and cancellous bone.

Claims 1, 2, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-13 and 15-18 of U.S. Patent No. 10,286,112. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of the patented claims yields a product which anticipates the instant product claims.
Regarding instant claims 1, 2, 21 and 22: Patented claim 1 recites a method of lysing bone marrow of a donor using 0.5% or less acetic acid.  Treatment of bone marrow with the claimed amount of acetic acid will result in lysing of bone marrow blood cells, releasing intracellular growth factors, but not substantially lysing the mesenchymal stem cells (bone marrow stem cells).  Patented claim 1 states the mesenchymal stem cells (bone marrow stem cells) remain viable. Patented claims 6 and 8 involve mixing the bone marrow stem cell composition with a scaffold.  Patented claims 7 and 9 define the scaffold material as allograft bone.  The patent claims differ in that they do not specify the allograft bone is cortical and cancellous bone.  However, it is submitted that there are a finite number of options of types of bone: cortical, cancellous or corticocancellous.  Selection of any of the three (or combinations thereof) would have been reasonably expected to yield equivalent results as a bone scaffold material.  Thus, it would have been prima facie obvious to have at least tried a combination of cortical and cancellous bone as the bone allograft for the scaffold material in patented claim 9, thus meeting the limitations of the instant claims.  The released growth factors will meet the limitations of claims 21 and 22. 

Claims 1, 2, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of copending Application No. 16/410353 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims anticipate the instant claims .
Regarding instant claims 1 and 2: Copending claim 1 recites an implant material comprising bone marrow stem cell composition, defined by its method of production.  The method of production involves lysing bone marrow of a donor using 0.5% or less acetic acid.  Treatment of bone marrow with the claimed amount of acetic acid will result in lysing of bone marrow blood cells, releasing intracellular growth factors, but not substantially lysing the mesenchymal stem cells (bone marrow stem cells).  Copending claim 6 recites the implant material further comprises a scaffold.  Co-pending claim 7 defines the scaffold material as allograft bone.  The co-pending claims differ in that they do not specify the allograft bone is cortical and cancellous bone.  However, it is submitted that prima facie obvious to have at least tried a combination of cortical and cancellous bone as the bone allograft for the scaffold material in co-pending claim 7, thus meeting the limitations of the instant claims.  The released growth factors will meet the limitations of claims 21 and 22. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 






/ALLISON M FOX/Primary Examiner, Art Unit 1633